486 P.2d 481 (1971)
Gregory Anthony McWilliams, Appellant,
v.
STATE of Nevada, Respondent.
No. 6416.
Supreme Court of Nevada.
June 24, 1971.
*482 Wiener, Goldwater & Galatz, R. Gardner Jolley and Herbert L. Waldman, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy Woofter, Dist. Atty., and Charles L. Garner, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
The appellant was charged with and convicted of robbery  the unlawful taking of personal property from the person of another by means of force. NRS 200.380. The proof established that the appellant aided or abetted another to do so. Consequently, he urges a fatal variance between the charge and the proof requiring another trial.
One who aids or abets another in the commission of a felony "shall be proceeded against and punished" as a principal. NRS 195.020. Accordingly, the charge was permissible and, since the proof established that the accused was concerned in the acts charged as an offense, the verdict may stand. State v. Logan, 59 Nev. 24, 31, 83 P.2d 1035 (1938).
Affirmed.
ZENOFF, C.J., and BATJER, MOWBRAY, THOMPSON, and GUNDERSON, JJ., concur.